Citation Nr: 1441400	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  08-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 percent prior to December 1, 2013 and 30 percent beginning on that date for the service-connected status post failed anterior cruciate ligament (ACL) repair of the right knee on the basis of instability.

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected right knee disability, other than on a basis of instability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1997 to October 1997.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the RO.

The Board remanded the case for additional development of the record in March 2012 and December 2013.

The issues have been recharacterized for the reasons indicated below.  

The issue of an increased separate evaluation for the service-connected status post ACL repair of the right knee on the basis of instability is being remanded to the AOJ.  VA will contact the Veteran if further action is required on her part.


FINDING OF FACT

The service-connected right knee disability, other than on the basis of instability, is manifested by dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  


CONCLUSION OF LAW

The criteria for the assignment of a rating of 20 percent, but no higher, for the service-connected right knee disability, other than on the basis of instability, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code (DC) 5258 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  

There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

The Veteran was also notified of the specific rating criteria pertinent to her claim prior to the most recent adjudication of the claim in March 2014. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The examination reports reflect that the examiners recorded the Veteran's current complaints and conducted the appropriate tests pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, all identified service treatment records and post-service treatment records were obtained.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board remanded this matter in March 2012 and December 2013 to associate with the claims file any outstanding treatment records and provide the Veteran with current VA examinations.  

As all indicated development has been completed, to include providing the Veteran with additional examinations in May 2012 and January 2014, and all identified treatment records have been associated with the claims file, the Board finds that there was substantial compliance with the remand directives in connection with the claim for increase for the service-connected right knee disability, other than on the basis of instability.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


Legal Principles

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, a uniform rating for the entire appeal period is assignable for the service-connected disability.  


Analysis

The Veteran's right knee disability, other than on the basis of instability, is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5010-5260.   

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

DC 5010 is applicable to arthritis due to trauma and provides that traumatic arthritis should be rated as degenerative arthritis.  

DC 5003, applicable to degenerative arthritis, provides that arthritis should be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable, a 10 percent rating is applicable for each major joint or group of minor joints affected by limitation of motion.  

Under DC 5260, limitation of flexion of a leg warrants a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating is warranted if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees warrants a 30 percent rating.

Under DC 5261, a limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, a 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when it is limited to 20 degrees, a 40 percent rating when it is limited to 30 degrees, and a 50 percent rating when it is limited to 45 degrees.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261. 

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Here, the Veteran underwent a VA examination in September 2007 and complained of having pain, locking, instability and swelling.  She experienced flare-ups during activity that could last one to two days and were characterized by increased pain.  She also endorsed using a knee brace on an as needed basis.  

An examination of the knee revealed the presence of an anterior surgical scar, but there was no swelling.  There was mild pain on compression of the patella of the right knee.  The knee was stable to the Lachman test and drawer testing.  There was some laxity on varus stress, but valgus stress testing was normal.  The knee was noted to be nontender, and there was a minimal degree of crepitus present.  

The range of motion testing revealed that the Veteran had full extension to 0 degrees and flexion to 130 degrees.  The range of motion was noted to be pain free and not additionally limited following repetitive use.  

An X-ray examination report from January 2003 showed the presence of prior ACL repair surgical changes.  The medial and lateral joint spaces were mildly decreased in height.  The examiner noted that a question of a loose body in the intercondylar eminences was raised.  

The Veteran's private treatment records from March 2008 showed that she walked well without any list or limp.  She was able to get on and off the examining table.  There was no obvious swelling or effusion.  She presented with some atrophy of the quadriceps muscles compared to the left side.  Palpitation revealed that the Veteran had minimal tenderness over the lateral compartment.  There was no pain over the medial compartment.  Side to side motion of the patella was slightly painful.  

On range of motion testing, the Veteran was noted to have full extension, and the knee could be flexed up to 120 degrees with pain starting at 95 degrees.  

An X-ray examination report revealed no acute or chronic fracture or dislocation.  She had moderate narrowing of the medial compartment and some staples were seen in the proximal tibia and a screw in the distal femur indicating ACL reconstruction.  No other pathology was seen.  

The Veteran underwent a VA examination in May 2012 and reported having constant pain that frequently disturbed her sleep and flare-ups that occurred twice a week and lasted less than one day.  

On range of motion testing, the Veteran displayed flexion that ended at 110 degrees with objective evidence of painful motion beginning at 30 degrees.  Extension was not limited, and there was no objective evidence of painful motion.  The examiner noted that the Veteran evinced pain almost throughout the entire range of motion of the right knee, as well as with varus/valgus testing.  On repetitive-use testing, flexion was limited to 80 degrees, but extension was not limited.  

The examiner noted that the Veteran experienced less movement than normal; weakened movement; pain on movement; swelling; deformity; disturbance of locomotion; and interference with sitting, standing and weight-bearing.  She was noted to have a moderately antalgic gait.  

On strength testing, the Veteran received a four out of five meaning there was active movement against some resistance.  The Veteran was rated as 1+ (0-5 millimeters) on instability testing.  

The examiner noted that the Veteran had a meniscal tear, but that there was no evidence or history of recurrent patellar subluxation/dislocation. 

Diagnostic testing revealed finding of degenerative or traumatic arthritis.  There was no evidence of patellar subluxation.  

An MRI from January 2005 was noted to show findings referable to status post ACL reconstruction with a grossly intact, but thinned appearing ACL graft.  There were also osteochondral defects involving the medial most articular surface of the lateral femoral condyle with a probably adjacent intra-articular loose body within the intercondylar notch, a small undersurface oblique tear in the posterior horn of the lateral meniscus, and mild edema in the interpatellar space.  

In regard to functional impairment, the examiner noted that the Veteran experienced six days during the preceding 12 months when her knee pain hampered her ability to move and leave her home.  She also had difficulty tolerating prolonged standing (more than 20 minutes) and walking more than 100 yards.  

The Veteran underwent surgery for her right knee in October 2012.  The procedure consisted of a right knee arthroscopy, debridement, lateral meniscectomy, ACL graft debridement, failure and debridement, and loose body removal.  Her preoperative and postoperative diagnosis was that of right knee meniscal tear, ACL graft failure, loose body.  

The Veteran was afforded a VA examination in January 2014 and endorsed having flare-ups that included worsening pain and effusion that made it uncomfortable to walk or stand.  She indicated that she would use a knee brace, rarely, to feel more stable.  

The range of motion testing revealed no limitation of extension and flexion ending at 90 degrees with objective evidence of painful motion at 90 degrees.  There was no additional limitation on repetitive-use testing.  

The examiner noted that the Veteran experienced less movement than normal; weakened movement; pain on movement; swelling deformity; instability of station; and interference with sitting, standing and weight-bearing.  

The Veteran had normal strength, but was noted to have severe anterior instability on the Lachman test.  

The examiner reported that there was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran did have a meniscus (semilunar cartilage) condition that included a meniscal tear, frequent episodes of joint locking, pain and effusion.  She reported that, after the surgery, there was less "catching" but gradually worsening pain.  

In regard to functional impairment, the examiner noted that the Veteran experienced several days a month of limiting pain and swelling that decreased her ability to move and work effectively.  She also had difficulty tolerating prolonged standing and walking.  

The Veteran indicated that she was concerned regarding the impact of her knee pathology on her continued employability and was told by her surgeon that she would likely need a knee replacement eventually.  

The Veteran and her mother also provided lay statements and endorsed that she had daily pain; locking and swelling; had to ice her knee; and had difficulty standing and walking.  

The above evidence reflects that the Veteran's range of motion was not functionally limited by extension to 10 degrees.  On range of motion testing in September 2007, March 2008, May 2012, and January 2014 the Veteran's extension was not limited and there was no objective evidence of painful motion.  

In regard to the range of motion testing for flexion, the Veteran's range of motion was limited to 130 degree in September 2007 without pain, to 120 degrees with pain starting at 95 degrees in March 2008, to 110 degrees with pain starting at 30 degrees in May 2012, and to 90 degrees in January 2014.  

The Board has acknowledged the May 2012 VA examiner's statement that the Veteran had pain throughout almost the entire range of motion and specified that pain started at 30 degrees.  

Even taking into consideration the DeLuca factors, such as pain, the Board does not find that the Veteran's range of motion was functionally limited to 45 degrees as she was able flex to at least 80 degrees throughout the entire period on appeal, to include on repetitive-use testing.  

As to the Veteran's lay statements in regard to increased pain, swelling, and instability, the Board has considered the statements and finds the Veteran to be competent as to her observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, the Board finds that the Veteran's statements support the 10 percent rating as she does not contend that she has significant limitation of motion.  

In this regard, despite pain, instability, and limitation of motion, the overall functional impact is not consistent with extension limited to 10 degrees or flexion limited to 45 degrees.  DeLuca, 8 Vet. App. at 204-7; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has also considered whether a separate or a higher rating is warranted under any other potentially applicable diagnostic code.  As there was no evidence of ankylosis, a higher rating is not warranted under DC 5256.  There is also no evidence of tibia and fibula impairment or genu recurvatum, and as such, DCs 5262 and 5263 are not applicable.  

Further, as there is no X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a higher rating under DC 5003 is not warranted.  

The Board has also considered DC 5258, which provides for a 20 percent rating based on dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The VA treatment records and private operation report reflect that the Veteran had a semilunar cartilage tear and frequent episodes of locking, pain, and effusion into the joint.  

Specifically, in September 2007, the Veteran complained of locking and pain.  At the January 2014 examination, although the examiner reported that there was no evidence or history of recurrent patellar subluxation or dislocation, the Veteran did have a meniscus (semilunar cartilage) condition that included a meniscal tear and frequent episodes of joint locking, pain and effusion.  

The Veteran and her mother also endorsed frequent episodes of locking, pain, and swelling.  Therefore, the Board finds that the Veteran is entitled to a 20 percent rating pursuant to DC 5258.  

The Board notes that the rating of 20 percent under DC 5258 subsumes the previously assigned 10 percent rating under DC 5260 on the basis of limitation of motion.  An additional, separate rating, is not warranted under DC 5260 as the symptoms of limitation of motion are contemplated by the locking, pain, and effusion under DC 5258.  38 C.F.R. § 4.14 (VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes).  

Accordingly, the Board finds that a single rating of 20 percent for the right knee disability, on a basis other than instability, is warranted.  

In regard to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the discussion reflects that the symptoms of the Veteran's right knee disability, on a basis other than instability, are fully contemplated by the applicable rating criteria.  

As the rating criteria encompass the torn cartilage as well as the symptoms such as pain, locking, and effusion, all of the Veteran's symptoms have been contemplated.  Accordingly, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran claimed that she feared her right knee would eventually hinder her employability, the evidence reflects that the Veteran's right knee disability, other than on the basis of instability has not caused unemployability.  Consequently, there is no implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).



ORDER

An increased rating of 20 percent for the service-connected right knee disability, other than on the basis of instability, is granted, subject to the regulations governing the payment of VA monetary benefits.  



REMAND

The Veteran seeks an increased rating for the service-connected failed status post ACL repair of the right knee on the basis of instability.  

During the pendency of the appeal, in October 2012, the Veteran underwent surgery for her right knee.  As such, the Board remanded the matter in December 2013 to obtain an examination to determine the current severity of the right knee disability and referred a claim for a temporary total rating based on the need for convalescence.  

By rating decision issued in March 2014, the RO increased the rating to 100 percent effective October 11, 2013 based on surgical treatment necessitating convalescence and assigned a rating of 30 percent beginning on December 1, 2013, despite the fact that the Veteran's surgery was performed on October 11, 2012.  

In May and June 2014, the Veteran expressed disagreement with the rating and indicated that the temporary total and subsequent 30 percent rating should be effective at least since her surgery in October 2012.  

The RO also indicated in the March 2014 rating decision that the grant was considered a full grant of benefits sought on appeal.  

However, the RO must consider whether an increased rating is warranted prior to the issuance of the temporary 100 percent rating and whether referral for extraschedular consideration is appropriate.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim remaining on appeal in light of all of the evidence of record, to specifically include whether a higher rating is warranted prior to the issuance of the temporary 100 percent rating, the proper effective date for the temporary 100 percent rating, and whether referral for extrascehdular consideration is appropriate.  

If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


